DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. This Office Action is in response to Applicant remarks and amendments filed 1/19/22 and 2/18/22. Claims 18 and 25 are pending. Claim 25 is new.
Terminal Disclaimer
3. A terminal disclaimer filed on 10/25/21 over U.S> Patent No. 11008394 has been accepted.
Rejections withdrawn
	4. Applicant have cancelled claims 9, 12, 13 and 17 obviating the rejection under 35 USC 102(b) as being anticipated by Kakuta (PGPUB No. 20030190316).
	5. Applicant have cancelled claims 12 and 19 obviating the rejection under 35 USC 112, fourth paragraph, as being broader than the claims from which they depend.
	6. Applicant has cancelled claims 21 obviating the rejection under 35 USC 112, second paragraph.
	7. Applicant has cancelled and amended claims 9, 12, 13 and 15-24 obviating the rejection under 35 USC 112, first paragraph, as failing to comply with written description rejection.
REASONS FOR ALLOWANCE
8. The following is an examiner’s statement of reasons for allowance: The specification supports a method of inhibiting dimerization of a humanized anti-IL-6 receptor antibody MRA in a concentrated liquid formulation of 180 mg/mL of the 2.70% dimers after storage at 40°C for 3 months or no more than 1.88% dimers after storage at 25°C for 6 months (see Table 1-1 and 1-3). This is free of prior art and overcomes the 35 USC 112, first paragraph issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	9. Claims 18 and 25 are allowed.
Contact Information		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645   

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645